In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00808-CR
____________

BERNARD BILLY CAPULI, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 970902



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to the offense of sexual assault and, in accordance
with his plea bargain agreement with the State, the trial court sentenced appellant to
confinement for five years.  Appellant filed a timely notice of appeal.  We dismiss for
lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Griffin v. State, No. 1092-03, passim (Tex. Crim. App.
Sept. 29, 2004) (designated for publication); Cooper v. State, 45 S.W.3d 77, 80 (Tex.
Crim. App. 2001); Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the certification.  We must dismiss an appeal if the trial court’s certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               We also note that appellant waived his right to appeal.
               Accordingly, we dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Alcala.
Do not publish.   Tex. R. App. P. 47.2(b).